Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) filed on 10/18/2019 has been considered by the examiner.
Response to Arguments
Applicant’s arguments, see page 9-24, filed 05/09/2022, with respect to the rejection(s) of claims 1 and 3-20  under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Subburaj (US20180074168A1).
Regarding claim 1, Subburaj discloses a method, comprising: emitting a first radio frequency (RF) radar signal containing a chirp sequence (fig. 3b discloses transmitting FMCW radar signals in sequence. Also, para 78 discloses FMCW chirp is transmitted); receiving a second RF radar signal (para 30 discloses receiving radio wave signal from the receiver antenna 240); down-converting the second RF radar signal from an RF band into a baseband by an IQ mixer in order to obtain a complex baseband signal comprising an in-phase component and a quadrature component that is phase shifted by the IQ mixer from the in-phase component by 900 (para 30 discloses the LO system 210 output signal is also coupled to the IQ (in - phase / quadrature) splitter module 261 , which in response creates two signals LOI (local oscillator in-phase) and LOQ (local oscillator quadrature). The phases of LOI and LOQ are 90 degrees apart and have the same frequency as the LO system 210 output signal . The LOI and LOQ signals are respectively mixed with the LNA output signal by the in-phase signal mixer 262 and the quadrature signal mixer 263. Para 31 discloses the in-phase signal mixer 262 and the quadrature signal mixer 263 are operable to down - convert the amplified radio wave signal in response to the LO output signal of generated by the LO system 210 and to generate a baseband signal in response to the amplified radio wave signal): converting the complex baseband signal into a complex digital baseband signal (para 31 discloses the outputs of the IF amplifier in-phase 264 and the IF amplifier quadrature 265 are respectively coupled to the inputs of the ADC in -phase (ADC I) 270 and the ADC quadrature (ADC Q) 272 . The digital outputs of the ADC in -phase 270 and the ADC quadrature 272 are collectively received by one or more subsequent digital signal processing modules as a complex ADC output); applying a first fast Fourier transform (FFT) to the complex digital baseband signal to calculate a first spectrum that represents a spectrum of a segment of the complex baseband signal, wherein the segment is assigned to a specific chirp of the chirp sequence contained in the first RF radar (para 78 discloses an FFT ( fast Fourier transform ) of the ADC output (i.e. complex baseband signal) is determined in response to the return signal , where the FFT output sequence is represented by X [k] , where k represents FFT output bin index or frequency sample index of an FFT and X [k] represents the value of the complex FFT sequence corresponding to the k " " FFT output bin index . The FFT output sequence is spectrally translated to determine a new sequence Y [k] , where Y [k] = X [k - M] * exp (- j * P) , and where M is the FFT output bin index (or frequency sample index ) corresponding to the dominant interferer. That is FFT spectrum is generated (see also para 57 discloses wave form diagram 400 shows the FFT spectrum of the received signal at the ADC output which includes the reflected transmitted signal 404 and coupled noise signal 402). Fig. 3b discloses chirp sequence);  and estimating a second spectrum, which represents a spectrum of an interference signal contained in the complex baseband signal, based on a portion of the first spectrum that is located at negative frequencies (para 80 discloses positive portion of the frequency spectrum and negative portion of the frequency spectrum. Para 66 also discloses the amplitude leakage negative frequency portion 524 mostly contains amplitude noise and uncorrelated phase noise and is free of desired object tones (e.g., frequencies in the de-rotated signal that represent one or more desired objects).
Regarding claim 6, Subburaj discloses subtracting the estimated second spectrum from a portion of the first spectrum that is assigned to positive frequencies in order to obtain a modified segment (para 80 discloses an image spectrum subtraction operation is performed in operation 630. The amplitude and uncorrelated noise associated with the dominant interferer are real quantities , and accordingly have a conjugate symmetric spectrum . In the image spectrum subtraction , noise from the positive portion of the frequency spectrum is suppressed in response to the noise estimate of the negative portion of the frequency spectrum , such that the desired object tones are primarily present (and/or substantially enhanced) in the spectrum after the subtraction).
Regarding claim 7, Subburaj discloses using the modified segment for detecting radar targets (fig. 6 discloses object detection after the image spectrum subtraction).
Claim 8 is rejected using the same analysis for the method claim 1.
Regarding claim 9, Subburaj discloses -26-INF-2018P51327USthe at least one processor is further configured to carry out subtraction of the estimated second spectrum from a portion of the first spectrum that is assigned to positive frequencies in order to obtain a modified segment having a reduced interference signal component (para 80 discloses an image spectrum subtraction operation is performed in operation 630. The amplitude and uncorrelated noise associated with the dominant interferer are real quantities , and accordingly have a conjugate symmetric spectrum . In the image spectrum subtraction , noise from the positive portion of the frequency spectrum is suppressed in response to the noise estimate of the negative portion of the frequency spectrum , such that the desired object tones are primarily present ( and / or substantially enhanced ) in the spectrum after the subtraction).
Regarding claim 10, Subburaj discloses wherein the at least one processor is further configured to use the modified segment for detecting radar targets (fig. 6 discloses object detection after the image spectrum subtraction).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 17-18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Subburaj (US20180074168A1) in view of Sumi (US20190129026A1).
Regarding claim 3, Subburaj discloses the first spectrum comprises a first absolute value spectrum and a first phase spectrum, the second spectrum comprises a second absolute value spectrum and a second phase spectrum (para 67 discloses the dominant interferer (e.g., the highest portions of the reflected signal spectrum envelope) 522 contains , for example , frequency components from the low frequency tone 410 and the tail - off components of skirt 420. The dominant interferer 520 is offset (e.g., having a frequency separation) from the y - axis at the DC (e.g., “zero”) frequency point by a frequency offset 530 . The frequency offset 530 is also referred to as the interferer offset frequency , which has a phase offset (e . g . , the phase of the interference signal with respect to a sinusoid of the interferer offset), and estimating the second spectrum comprises: using a portion of the first absolute value spectrum that is assigned to negative frequencies as an estimated value for a portion of the second absolute value spectrum that is assigned to positive frequencies. That is spectrum has both frequency (absolute value) and phase components).
Subburaj fails to disclose using a portion of the first absolute value spectrum that is assigned to negative frequencies as an estimated value for a portion of the second absolute value spectrum that is assigned to positive frequencies.
However, Sumi discloses using a portion of the first absolute value spectrum that is assigned to negative frequencies as an estimated value for a portion of the second absolute value spectrum that is assigned to positive frequencies (see Sumi para 1038 discloses negative frequency signal is used as the complex analytic signal, since such a signal is estimated to have a positive instantaneous frequency or a positive 1st moment (frequency) of spectra, in such a case the estimated positive frequency is subtracted by the bandwidth).
It would have been obvious at the time of the effective filling date of the application to modify Bordes to incorporate the teachings of Sumi to include the above limitation, for the benefits of providing a radar interference suppression system where one or more interference signal components are reduced or suppressed more effectively.
Regarding claim 4,  Subburaj fails to specifically disclose the estimated value for the portion of the second absolute value spectrum that is assigned to positive frequencies is generated by determining an absolute value spectrum corresponding to a -25-INF-2018P51327US mirroring of the portion of the first absolute value spectrum that is assigned to negative frequencies.
However, Sumi discloses the estimated value for the portion of the second absolute value spectrum that is assigned to positive frequencies is generated by determining an absolute value spectrum corresponding to a -25-INF-2018P51327US mirroring of the portion of the first absolute value spectrum that is assigned to negative frequencies (see Sumi fig. 50 discloses mirroring of the portion of the first absolute value to generate the second value).
It would have been obvious at the time of the effective filling date of the application to modify Bordes to incorporate the teachings of Sumi to include above limitation, for the benefits of  providing a radar interference suppression system where one or more interference signal components are reduced or suppressed more effectively.
Regarding claim 5, Subburaj fails to specifically disclose wherein estimating the second spectrum further comprises: calculating a portion of the second phase spectrum that is assigned to positive frequencies by extrapolating a portion of the first phase spectrum that is assigned to negative frequencies.
However, Sumi discloses wherein estimating the second spectrum further comprises: calculating a portion of the second phase spectrum that is assigned to positive frequencies by extrapolating a portion of the first phase spectrum that is assigned to negative frequencies (see Sumi fig. 50 discloses extrapolating a portion of the first phase spectrum).
It would have been obvious at the time of the effective filling date of the application to modify Bordes to incorporate the teachings of Sumi to include extrapolating a portion of the first phase spectrum. The motivation would be to provide a radar interference suppression system where one or more interference signal components are reduced or suppressed more effectively.
Regarding claim 17, Subburaj discloses the method as recited in claim 1, wherein: the first spectrum includes first spectral lines corresponding to radar echoes and second spectral lines corresponding to the interference signal, wherein the first spectral lines are located only at positive frequencies and the second spectral lines are located at negative frequencies and positive frequencies (para 66 discloses The amplitude leakage negative frequency portion 524 mostly contains amplitude noise and uncorrelated phase noise and is free of desired object tones (e . g . , frequencies in the de-rotated signal that represent one or more desired objects). The noise associated with the dominant interferer 522 , on the frequency side to the left and right of the dominant interferer 522 is symmetric or complex conjugate symmetric (e.g., the noise on the left side of the spectrum is the same as the noise on right side of the spectrum for the case of amplitude noise as they are complex conjugates of each other for the case of phase noise). Para 72 discloses each portion of the amplitude and phase noise of the de-rotated baseband signal that corresponds to the dominant interferer 520 has a symmetric ( or “ conjugate symmetric ”) spectrum . In contrast , the signals of actual object reflections correspond only to one-sided frequencies (e.g., in accordance with whether the FM slope is positive or negative)); wherein each second spectral line located at a negative frequency corresponds to a different second spectral line located at a positive frequency (para 66 discloses the noise associated with the dominant interferer 522 , on the frequency side to the left and right of the dominant interferer 522 is symmetric or complex conjugate symmetric (e.g., the noise on the left side of the spectrum is the same as the noise on right side of the spectrum for the case of amplitude noise as they are complex conjugates of each other for the case of phase noise).
Subburaj  fails to specifically disclose estimating the second spectrum includes estimating the second spectrum based on the second spectral lines that are located at the negative frequencies, including extracting the second spectral lines that are located at the negative frequencies, and mirroring the extracted second spectral lines to generate corresponding spectral lines that are located at positive frequencies, wherein the second spectrum includes the extracted second spectral lines that are located at the negative frequencies and the generated corresponding spectral lines that are located at positive frequencies.
However, Sumi discloses estimating the second spectrum includes estimating the second spectrum based on the second spectral lines that are located at the negative frequencies, including extracting the second spectral lines that are located at the negative frequencies, and mirroring the extracted second spectral lines to generate corresponding spectral lines that are located at positive frequencies, wherein the second spectrum includes the extracted second spectral lines that are located at the negative frequencies and the generated corresponding spectral lines that are located at positive frequencies (Fig. 50 “extrapolation of spectra line in negative frequencies and generate corresponding lines at positive frequencies”)
It would have been obvious at the time of the effective filling date of the application to modify Bordes to incorporate the teachings of Sumi to include the above limitation. The motivation would be to provide a radar interference suppression system where one or more interference signal components are reduced or suppressed more effectively.
Consider claim 18, Subburaj discloses the method as recited in claim 17, further comprising: subtracting the second spectrum from the first spectrum to suppress the interference signal in the first spectrum to generate a compensated spectrum (para 80 discloses an image spectrum subtraction operation is performed in operation 630. The amplitude and uncorrelated noise associated with the dominant interferer are real quantities , and accordingly have a conjugate symmetric spectrum . In the image spectrum subtraction , noise from the positive portion of the frequency spectrum is suppressed in response to the noise estimate of the negative portion of the frequency spectrum , such that the desired object tones are primarily present (and/or substantially enhanced) in the spectrum after the subtraction). 
Consider claim 20, Subburaj fails to specifically disclose the method as recited in claim 17, wherein the corresponding spectral lines that are located at positive frequencies are estimates of the second spectral lines located at the positive frequencies.
However, Sumi discloses the method as recited in claim 17, wherein the corresponding spectral lines that are located at positive frequencies are estimates of the second spectral lines located at the positive frequencies (see fig. 50 “extrapolation for positive frequencies”).
It would have been obvious at the time of the effective filling date of the application to modify Bordes to incorporate the teachings of Sumi to include the above limitation. The motivation would be to provide a radar interference suppression system where one or more interference signal components are reduced or suppressed more effectively.
Claim 11-12 & 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Subburaj (US20180074168A1) in view of Lefevre (EP3244229A1).
Regarding claim 11, Subburaj discloses a method, comprising: emitting a first radio frequency (RF) radar signal containing a chirp sequence (fig. 3b discloses transmitting FMCW radar signals in sequence. Also, para 78 discloses FMCW chirp is transmitted); receiving a second RF radar signal (para 30 discloses that the LNA 250 is operable to receive the received radio wave signal from the receiver antenna 240); down-converting the second RF radar signal from an RF band into a baseband by an IQ mixer in order to obtain a complex baseband signal comprising an in-phase component and a quadrature component that is phase shifted by the IQ mixer from the in-phase component by 900 (para 30 discloses the LO system 210 output signal is also coupled to the IQ ( in - phase / quadrature ) splitter module 261 , which in response creates two signals LOI ( local oscillator in-phase ) and LOQ ( local oscillator quadrature) . The phases of LOI and LOQ are 90 degrees apart and have the same frequency as the LO system 210 output signal . The LOI and LOQ signals are respectively mixed with the LNA output signal by the in-phase signal mixer 262 and the quadrature signal mixer 263. Para 31 discloses the in-phase signal mixer 262 and the quadrature signal mixer 263 are operable to down - convert the amplified radio wave signal in response to the LO output signal of generated by the LO system 210 and to generate a baseband signal in response to the amplified radio wave signal): converting the complex baseband signal into a complex digital baseband signal (para 31 discloses the outputs of the IF amplifier in-phase 264 and the IF amplifier quadrature 265 are respectively coupled to the inputs of the ADC in -phase (ADC I ) 270 and the ADC quadrature (ADC Q) 272 . The digital outputs of the ADC in -phase 270 and the ADC quadrature 272 are collectively received by one or more subsequent digital signal processing modules as a complex ADC output); 
applying a first fast Fourier transform (FFT) to the complex digital baseband signal to calculate a first spectrum that represents a spectrum of a segment of the complex baseband signal, wherein the segment is assigned to a specific chirp of the chirp sequence contained in the first RF radar (para 78 discloses an FFT ( fast Fourier transform ) of the ADC output (i.e. complex baseband signal) is determined in response to the return signal , where the FFT output sequence is represented by X [ k ] , where k represents FFT output bin index or frequency sample index of an FFT and X [ k ] represents the value of the complex FFT sequence corresponding to the k " " FFT output bin index . The FFT output sequence is spectrally translated to determine a new sequence Y [ k ] , where Y [ k ] = X [ k - M ] * exp ( - j * P ) , and where M is the FFT output bin index (or frequency sample index ) corresponding to the dominant interferer. That is FFT spectrum is generated (see also para 57 discloses wave form diagram 400 shows the FFT spectrum of the received signal at the ADC output which includes the reflected transmitted signal 404 and coupled noise signal 402). Fig. 3b discloses chirp sequence);  and estimating a second spectrum, which represents a spectrum of an interference signal contained in the complex baseband signal, based on the first spectrum (para 80 discloses positive portion of the frequency spectrum and negative portion of the frequency spectrum. Para 66 also discloses the amplitude leakage negative frequency portion 524 mostly contains amplitude noise and uncorrelated phase noise and is free of desired object tones (e.g., frequencies in the de-rotated signal that represent one or more desired objects).
Subburaj fails to specifically disclose identifying spectral lines that are assigned to a radar echo and the spectral lines that are assigned to the radar echo are disregarded when determining the second spectrum.
However, Lefevre discloses identifying spectral lines that are assigned to a radar echo and the spectral lines that are assigned to the radar echo are disregarded when determining the second spectrum (see Lefevre para 46 discloses the threshold module is arranged to identify and retain sample points with signal components that exceed a certain level threshold, while all other sample points are set to zero).
It would have been obvious at the time of the effective filling date of the application to modify Subburaj to incorporate the teachings of Lefevre to include that the above limitation. The motivation would be to accurately identify the interference.
Regarding claim 12, Subburaj fails to disclose wherein identifying the spectral lines that are assigned to the radar echo comprises: determining which spectral lines of the first spectrum have an absolute value that exceeds a threshold value.
However, Lefevre discloses wherein identifying the spectral lines that are assigned to the radar echo comprises: determining which spectral lines of the first spectrum have an absolute value that exceeds a threshold value (see Lefevre para 44 discloses the detection and repair module 31 is arranged to identify possible sections of the digital IF signal 20 that exhibit at least one period of external interference exceeding an external interference threshold).
It would have been obvious at the time of the effective filling date of the application to modify Bordes to incorporate the teachings of Lefevre to include that the above limitation. The motivation would be to accurately identify the interference.
Regarding claim 15, Subburaj fails to specifically disclose wherein: spectral lines that are assigned to a zero are disregarded when determining the second spectrum.
However, Lefevre discloses the spectral lines that are assigned to the radar echo are disregarded when determining the second spectrum (see Lefevre para 46 discloses the threshold module is arranged to identify and retain sample points with signal components that exceed a certain level threshold, while all other sample points are set to zero).
It would have been obvious at the time of the effective filling date of the application to modify Subburaj to incorporate the teachings of Lefevre to include that the above limitation. The motivation would be to accurately identify the interference.
Claim 16 is rejected using the same rationale that was used for the rejection of claim 11.
Claim 13  is rejected under 35 U.S.C. 103 as being unpatentable over Subburaj (US20180074168A1) and Sumi (US20190129026A1) and in further view of Corbett (US9952312B2).
Regarding claim 13, Subburaj fails to specifically disclose the first spectrum comprises a first absolute value spectrum and a first phase spectrum, the second spectrum comprises a second absolute value spectrum and a second phase spectrum, and determining the second spectrum further comprises: using the first absolute value spectrum as an approximation for the second absolute value spectrum, wherein the spectral lines that are assigned to the radar echo are replaced by interpolated values.
However, Sumi discloses the first spectrum comprises a first absolute value spectrum and a first phase spectrum, the second spectrum comprises a second absolute value spectrum and a second phase spectrum (see Sumi fig. 51 discloses conjugate multiplication of complex signals of waves 1 and 2 with their absolute value (frequency) and phase value), 
and determining the second spectrum further comprises: using the first absolute value spectrum as an approximation for the second absolute value spectrum (see Sumi para 1038 discloses negative frequency signal is used as the complex analytic signal, since such a signal is estimated to have a positive instantaneous frequency or a positive 1st moment (frequency) of spectra, in such a case the estimated positive frequency is subtracted by the bandwidth).
Both Bordes and Sumi fail to disclose the spectral lines that are assigned to the radar echo are replaced by interpolated values.
However, Corbett discloses the spectral lines that are assigned to the radar echo are replaced by interpolated values (see Corbett col 8, lines 26-29 disclose replacing a magnitude for each sweep having interference with an interpolated magnitude based on the median magnitude and / or the average vector difference).
It would have been obvious at the time of the effective filling date of the application to modify Subburaj and Sumi to incorporate the teachings of Corbett to include that the the spectral lines that are assigned to the radar echo are replaced by interpolated values. The motivation would be to provide a radar interference suppression system where one or more interference signal components are reduced or suppressed more effectively.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Subburaj (US20180074168A1) and Sumi (US20190129026A1) in further view of Lefevre (EP3244229A1).
Regarding Claim 14, Bordes fails to disclose determining the second spectrum further comprises: determining the second phase spectrum by linear interpolation into the first phase spectrum, wherein phases of the spectral lines that are assigned to the radar echo are disregarded.
However, Sumi discloses determining the second phase spectrum by linear interpolation into the first phase spectrum (see Sumi fig. 50). 
It would have been obvious at the time of the effective filling date of the application to modify Bordes to incorporate the teachings of Sumi to include determining the second phase spectrum by linear interpolation into the first phase spectrum. The motivation would be to provide a radar interference suppression system where one or more interference signal components are reduced or suppressed more effectively.
Bordes and Sumi did not disclose the phases of the spectral lines that are assigned to the radar echo are disregarded. 
However, Lefevre discloses the phases of the spectral lines that are assigned to the radar echo are disregarded (see Lefevre para 46 discloses the threshold module is arranged to identify and retain sample points with signal components that exceed a certain level threshold, while all other sample points are set to zero).
It would have been obvious at the time of the effective filling date of the application to modify Bordes and Sumi to incorporate the teachings of Lefevre to disregard the phases of the spectral lines that are assigned to the radar echo, for the benefits of effectively suppressing the interference.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Subburaj (US20180074168A1) and Sumi (US20190129026A1) in further view of Rao (US10078131).
Consider claim 19, Subburaj and Sumi fail to specifically disclose the method as recited in claim 18, further comprising: applying a second FFT to the compensated spectrum, wherein the first FFT is a range FFT and the second FFT is a Doppler FFT.
However, Rao discloses applying a second FFT to the compensated spectrum, wherein the first FFT is a range FFT and the second FFT is a Doppler FFT (col. 4, lines 7-40 discloses performing a range FFT followed by the doppler FFT).
It would have been obvious at the time of the effective filling date of the application to modify Subburaj to incorporate the teachings of Raoi to include performing a doppler FFT after a range FFT, for the benefits of degerming the range, velocity and angle of the object.



















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLADIMEJI OYEGUNLE whose telephone number is (571)272-6185. The examiner can normally be reached Mon-Thur 8:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on (571) 270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLADIMEJI OYEGUNLE/Examiner, Art Unit 3648                                                                                                                                                                                                     /VLADIMIR MAGLOIRE/
Supervisory Patent Examiner, Art Unit 3648